ORDER

PER CURIAM.
Defendant, Frederick Shears, appeals from the judgment entered on a jury verdict finding him guilty of two counts of first-degree robbery in violation of section 569.020 RSMo 1994, on which he was sentenced to concurrent twenty-year prison terms.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).